
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


OFFICER POSITION TERMINATION AGREEMENT AND GENERAL RELEASE


        This confidential Officer Position Termination Agreement and General
Release ("Agreement") is entered into as of this 17th day of March, 2010,
hereinafter "Execution Date," by and between Kodiak Oil & Gas Corp., a Yukon
Territory corporation, having offices at 1625 Broadway, Suite 250, Denver, CO
80202, its successors and assigns, (hereinafter "Kodiak" or the "Company"), and
James Keith Doss ("Mr. Doss" or "Employee"), a Colorado resident. The Company
and Employee are sometimes collectively referred to herein as the "Parties".

        1.    Officer Position Termination.    The Employee is hereby terminated
as Chief Financial Officer (CFO) of the Company effective March 18th, 2010 (the
"Termination Date"). The Parties have agreed to avoid and resolve any alleged
existing or potential disagreements between them arising out of or connected
with Employee's employment as CFO with the Company. The Company expressly
disclaims any wrongdoing or any liability to Employee. This Agreement and
compliance with it shall not be construed as an admission by the Company of any
liability or violation to the rights of Employee or any other person or as a
violation of any order, law, statute duty or contract whatsoever as to Employee
or any person.

        2.    Benefits.    The Company agrees to begin to provide Employee the
following benefits, commencing after the expiration of the seven (7) day
revocation period described below ("Effective Date"), provided Employee has not
revoked this Agreement as described below:

2010 Special Bonus.    The Company agrees to pay Mr. Doss a special bonus in the
amount of Fifty Thousand Dollars ($50,000.00), less applicable withholdings (the
"2010 Special Bonus"), payable in a lump sum as soon as administratively
feasible after all parties execute this Agreement. This amount and the other
benefits provided in this Agreement are being paid in consideration of
Mr. Doss's general and complete release of claims and the other terms and
conditions provided herein.

        Employee specifically acknowledges and agrees that the 2010 Special
Bonus consideration exceeds the amount that he would otherwise be entitled to
receive upon termination of his employment, and that this payment and any other
benefit are in exchange for entering into this Agreement. Employee agrees that
he will not at any time seek consideration from the Company other than what is
set forth in this Agreement. Employee specifically acknowledges and agrees that
the Company has made no representations to him regarding the tax consequences or
any other consequences of any amounts received by him or for his benefit
pursuant to this Agreement. In consideration for the mutual promises and
agreements contained herein, and for other valuable consideration, Employee
agrees to pay all federal, state or local taxes and/or tax assessments, if any,
which are required by law to be paid with respect to this Agreement, save and
except those amounts withheld by the Company in satisfaction of such taxes as
provided above. Employee further agrees to indemnify and hold the Company, its
predecessors, officers, directors, employees, attorneys, representatives,
successors and assigns harmless from any claims, demands, deficiencies, levies,
assessments, executions, judgments or recoveries by any governmental entity
against the Company, or any of the foregoing persons or entities, for any
amounts claimed due on account of this Agreement or pursuant to claims made
under any federal, state or local tax laws, and any costs, expenses or damages
sustained by them by reason of any such claims, including any amounts paid by
the Company, its predecessors, officers, directors, employees, attorneys,
representatives, successors and assigns as taxes, attorneys' fees, deficiencies,
levies, assessments, fines, penalties, interest or otherwise.

        For no further compensation than that set forth in this Agreement,
Employee agrees to make himself reasonably available to the Company to respond
to requests by the Company for documents and information concerning matters
involving facts or events relating to the Company or any affiliate or

1

--------------------------------------------------------------------------------




subsidiary thereof (including, without limitation, predecessors thereof) that
may be within Employee's knowledge, and further agrees to provide truthful
information to the Company an affiliate or subsidiary thereof or any of their
representatives as reasonably requested with respect to pending and future
litigations, arbitrations, other dispute resolutions, investigations or requests
for information. Employee also agrees to make himself reasonably available to
assist the Company and its affiliates in connection with any administrative,
civil or criminal matter or proceeding brought by or brought against any of
them, in which and to the extent the Company, an affiliate of subsidiary thereof
or any of their representatives reasonably deem Employee's cooperation
necessary. Employee shall be reimbursed for Employee's reasonable out-of-pocket
expenses incurred as a result of such cooperation.

        3.    Payment of Salary and Reimbursement of Business
Expenses.    Employee has been (or, in the ordinary course of business will be)
paid his regular salary as the CFO, less standard employee withholding taxes and
any amounts owed by Employee to the Company, through the Termination Date. The
Company will reimburse or has reimbursed Mr. Doss for reasonable and appropriate
expenses incurred through the Termination Date of his employment as the CFO of
the Company, in accordance with the Company policies.

        4.    No Other Compensation or Benefits.    The Parties agree that,
except as specifically set forth in this Agreement, Mr. Doss shall have no
further right to any additional salary, vacation, bonuses, severance, paid
leave, insurance, or any other type of compensation or benefits of any kind
related to his employment as the CFO of Kodiak, and Mr. Doss expressly waives
claims for such additional compensation or pay not set forth in this Agreement.
Notwithstanding the foregoing, the termination of Employee's position as CFO of
the Company shall not affect the term or vesting of any outstanding grants made
to Employee under the Incentive Share Option Plan which have been granted or
vested as of the Termination Date. Mr. Doss specifically acknowledges that the
benefits set forth in this Agreement substantially exceed the benefits to which
he would be entitled in the absence of this Agreement.

        5.    Release and Discharge of Claims.    Mr. Doss, on behalf of
himself, his heirs, representatives, agents, executors and assigns, hereby
irrevocably and unconditionally releases and discharges the Company or any
current or former parent, subsidiary or affiliate of the Company, or any of its
former or current directors, officers, managers, shareholders, partners, joint
venturers, agents, attorneys, employees, participants, members, associates,
representatives, heirs, beneficiaries, insurance carriers, predecessors,
successors, assigns, executors, administrators, subsidiaries and/or affiliated
corporations (all of the foregoing referred to in this paragraph as "Kodiak"),
with respect to any and all claims, charges, liens, covenants, grievances,
demands, causes of action, obligations, damages and liabilities, known or
unknown, anticipated or unanticipated, contingent or non-contingent, that
Mr. Doss has had in the past or now has against Kodiak, through the date of
execution of this Agreement (except for claims and rights arising out of this
Agreement). Without limitation, this full waiver and release includes any and
all contract, tort, statutory, wrongful discharge, discrimination or other
claims arising under federal or state law relating in any way to the terms or
conditions of Mr. Doss's employment with the Company, the events leading up to
this Agreement, the termination of his employment with the Company, and/or the
events leading up to such termination. Mr. Doss expressly understands and
acknowledges that among the various rights and claims being waived and released
by him are any and all claims arising under any express or implied contract and
any alleged employment or other unlawful discrimination law, including the Title
VII of the Civil Rights Act of 1964 as amended, the Americans With Disabilities
Act, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Family and Medical Leave Act, the Equal Pay Act, the Fair
Labor Standards Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act, the Colorado Anti-Discrimination Act,
and any other federal, state or local civil rights, labor or other law.

2

--------------------------------------------------------------------------------



        Mr. Doss represents that he has not filed any complaints, charges, or
lawsuits ("charge") against the Company with any court or governmental agency.
If Mr. Doss does file a charge, or if a governmental agency prosecutes a charge
on his behalf, Mr. Doss specifically agrees that he will not be entitled to
monetary relief of any kind in connection with resolution of the charge, whether
by means of settlement or otherwise, including without limitation back pay,
front pay, other damages, fees, or costs. This Agreement shall serve as an
absolute defense to any such claims brought by Mr. Doss. You are giving up all
rights and claims of any kind, known or unknown, except for the rights
specifically given to you in this Agreement.

        6.    Prior Executed Agreements.    Employee acknowledges and affirms
that during his employment with the Company he executed a Kodiak Oil & Gas Corp.
Employment Agreement (Attached hereto as Attachment A), effective December 1,
2008, and that the terms and conditions of said agreement that survive the
termination of the CFO employment relationship, including but not limited to
Employee's continuing confidentiality and non-solicitation obligations, are not
affected by this Agreement, except to the extent provided in Sections 7 and 8 of
this Agreement

        7.    Confidential Agreement.    Employee agrees to keep the terms and
conditions of this Agreement, the negotiations hereof, and any and all actions
by the parties in accordance with this Agreement strictly confidential, and
shall not disclose, discuss or reveal the same to any other persons, entities or
organizations, except to the extent that disclosure is required by law,
provided, however, that he may discuss this Agreement with his legal and/or
financial advisors, healthcare providers, prospective employers and Employee's
immediate family. He further agrees that any disclosure by him in violation of
this paragraph will constitute a material breach of this Agreement for which the
Company may pursue any and all remedies, including rescission of the benefits to
be provided hereunder.

        8.    Confidentiality and Nonsolicitation.    Employee reaffirms his
obligations under Sections 8 and 9 (and all subparts thereof) of his Employment
Agreement effective as of December 1, 2008 and agrees that he shall fully comply
with such provisions, except that Employee may disclose the terms and conditions
of this Agreement, the negotiations hereof, and any actions taken by the parties
in accordance with this Agreement to legal and/or financial advisors, healthcare
providers, prospective employers and Employee's immediate family in accordance
with Section 7 of this Agreement.

        9.    Nondisparagement.    Employee agrees not to disparage the Company
and its respective officers, directors, employees, shareholders, owner(s), and
agents, in any manner likely to be harmful to them or their business, business
reputation, or personal reputation; provided that he shall respond accurately
and fully to any question, inquiry or request for information when required by
legal process. The Company and its officers agree to advise persons who may ask
for a reference no more than the following: that Employee was employed by the
Company, the capacities in which he was employed, and the dates that Employee
was employed, and that such employment was satisfactory. The Company and its
officers agree that they will not disparage Employee.

        10.    Return of Company Property.    Employee acknowledges and promises
that upon termination of his status as an employee he will immediately return to
the Company all of the Company's property, including without limitation company
credit cards, security passes, all written materials, database information in
any form, computer media, access cards, office keys, office equipment, laptop
and desktop computers, cell phones and other wireless devices, thumb drives, zip
drives and all other media storage devices, handbooks, documents, files, or
other materials used by him in rendering services on behalf of the Company or
otherwise that is in his possession or under his control; and further, Employee
shall not retain any copies of any such material. Mr. Doss shall return said
property regardless of whether he signs this Agreement.

        11.    Entire Agreement.    Employee warrants that no promise,
inducement, or agreement not expressed herein has been made to him in connection
with this Agreement, and that this Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and

3

--------------------------------------------------------------------------------




supersedes all prior agreements and understandings of the parties relating to
Employee's employment with the Company except for those obligations set forth in
his Employment Agreement that survive termination, including but not limited to,
those set forth in Sections 8, 9 and 13 (and all subparts thereof) of the
Employment Agreement, except to the extent provided in Sections 7 and 8 of this
Agreement. It is expressly understood and agreed that this Agreement may not be
altered, amended, modified or otherwise changed in any respect whatsoever except
by an executed written agreement. The parties hereto agree that they will make
no claim at any time or place that this Agreement has been orally altered or
modified or otherwise changed by oral communication of any kind or character.

        12.    Nonadmission.    This Agreement shall not be construed as an
admission by Kodiak of any liability to Mr. Doss, breach of any agreement
between Kodiak and Mr. Doss, or violation by Kodiak of any statute, law or
regulation, nor shall it be construed as an admission of any misconduct or
deficient performance or valid cause for termination of Mr. Doss.

        13.    Voluntary Release and Counsel.    Mr. Doss understands the
significance of this Agreement and acknowledges that it is voluntary and has not
been given as a result of any coercion. Mr. Doss also acknowledges that he does
not rely and has not relied upon any representation or statement not set forth
herein made by Kodiak or by any of the Company's agents, representatives, or
attorneys with regard to the subject matter, basis, or effect of this Agreement
or otherwise.

        14.    Breach and Enforcement.    A breach of any of the terms of this
Agreement will entitle the aggrieved party to sue for breach. The prevailing
party shall have the right to rescind this Agreement and/or to withhold or
recover any consideration required herein, together with the right to recover
all damages, costs, expenses, and reasonable attorney fees incurred; provided,
however, that in the event of a proceeding challenging the validity of this
Agreement under the Age Discrimination in Employment Act, the parties'
entitlement to attorneys' fees and costs with respect to such challenge shall be
determined in accordance with applicable federal law. The parties hereby consent
to the exclusive jurisdiction of the state and federal courts sitting in Denver
County, Colorado, for all matters and actions arising under or relating to this
Agreement, Mr. Doss's employment, or the termination thereof. Venue for any
dispute, controversy, or claim arising out of or relating to this Agreement,
Mr. Doss's employment, or the termination thereof will lie exclusively in the
courts of Denver County, Colorado, or in the U.S. District Court for the
District of Colorado in Denver.

        15.    Severability.    If for any reason any provision of this
Agreement is determined to be invalid, unenforceable or contrary to any existing
or future law to any extent, such provision shall be enforced to the extent
permissible under the law and such invalidity, unenforceability or illegality
shall not impair the operation of or otherwise affect those portions of this
Agreement which are valid, enforceable and legal.

        16.    Binding Effect.    This Agreement is and shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
affiliates, predecessors, successors and assigns.

        17.    Governing Law.    This Agreement shall be construed and enforced
pursuant to the laws of the State of Colorado. Any disputes arising out of this
Agreement shall be brought in the courts of the State of Colorado.

        18.    OWBPA.    Employee specifically agrees and acknowledges: (A) that
his waiver of rights under this Agreement is knowing and voluntary as required
under the Older Workers Benefit Protection Act; (B) that he understands the
terms of this Agreement; (C) that the Company advises him to consult with an
attorney prior to executing this Agreement; (D) that the Company has given him a
period of up to twenty-one (21) calendar days within which to consider this
Agreement; (E) that, following his execution of this Agreement he has seven
(7) days in which to revoke his agreement to this Agreement and that, if he
chooses not to so revoke, the Agreement shall then become effective and
enforceable and the payment and extension of benefits listed above shall then be
made to him in accordance with

4

--------------------------------------------------------------------------------




the terms of this Agreement; and (F) nothing in this Agreement shall be
construed to prohibit Employee from filing a charge or complaint, including a
challenge to the validity of the waiver provision of this Agreement, with the
Equal Employment Opportunity Commission or participating in any investigation
conducted by the Equal Employment Opportunity Commission. However, Employee has
waived any right to monetary relief. To cancel this Agreement, Employee
understands that he must give a written revocation to Company headquarters
either by hand delivery or certified mail within the seven-day period. If he
rescinds this Agreement, it will not become effective or enforceable and he will
not be entitled to any of the benefits set forth above.

        19.    Twenty-One (21) Day Period.    Employee further specifically
agrees that modifications to this Agreement, whether material or immaterial, do
not restart the running of the twenty-one (21) day period referenced in
Paragraph 19 above.

        20.    Counterparts.    This Agreement may be executed via facsimile or
email and in one or more counterparts, each of which shall be deemed an
original, but all of which together constitute one and the same instrument,
binding on the parties.

PLEASE READ CAREFULLY. EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY
READ AND VOLUNTARILY SIGNED THIS AGREEMENT, THAT HE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF HIS CHOICE, AND THAT HE SIGNS THIS AGREEMENT WITH
THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND
AGENTS FROM ANY AND ALL CLAIMS.

ACCEPTED AND AGREED TO:

        EMPLOYEE
Dated:
 
March 18, 2010
 
/s/ JAMES KEITH DOSS


--------------------------------------------------------------------------------

James Keith Doss
 
 
 
 
COMPANY
Dated:
 
March 18, 2010
 
By:
 
/s/ LYNN A. PETERSON


--------------------------------------------------------------------------------

Lynn Peterson
President and Chief Executive Office
KODIAK OIL & GAS CORP.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



OFFICER POSITION TERMINATION AGREEMENT AND GENERAL RELEASE
